Exhibit 23.1 Schwartz Levitsky Feldman LLP CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO · MONTREAL CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The undersigned, Schwartz Levitsky Feldman LLP, hereby consent to the use of our name and the use of our opinion dated February 13, 2012 on the consolidated financial statements of Pacific Copper Corp. (the “Company”) included in its Annual Report on Form 10-K being filed by the Company, for the fiscal year ended October 31, 2011, which is incorporated by reference in the Company’s S-8 registration statement filed with the United States Securities and Exchange Commission on June 22, 2007. /s/ SCHWARTZ LEVITSKY FELDMAN LLP “SCHWARTZ LEVITSKY FELDMAN LLP” Toronto, Ontario, Canada Chartered Accountants February 14, 2012 Licensed Public Accountants 2300 Yonge Street, Suite 1500 Toronto, Ontario M4P 1E4 Tel: Fax:
